Citation Nr: 1822852	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1978 to September 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a August 2012 decision of the San Antonio, Texas, Regional Office (RO).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In January 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

Sleep apnea originated during active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In June 2008 the Veteran was evaluated for sleep apnea while on active duty. The Veteran had complaints of moderately severe daytime sleepiness and fatigue, loud snoring, and witnessed apnea. The study indicated no significant sleep apnea. 

In February 2010 the Veteran was afforded a sleep study following retirement from active duty. The study resulted in a diagnosis for sleep apnea with 70 arousals and 36 awakenings in 339 minutes of sleep. The Veteran was afforded another sleep study in March 2014 which also reported a diagnosis for sleep apnea.

An August 2014 letter from Dr. J.B. concludes the Veteran's sleep apnea was present during his active service and states the results of the June 2008 sleep study were inconclusive because the Veteran was unable to fall asleep. The letter indicates that during the Veteran's February 2010 sleep study he was provided with medication to help him fall asleep and subsequently diagnosed with sleep apnea. The letter also references a March 2014 sleeps study which confirms a diagnosis of sleep apnea. 

In the Veteran's January 2017 hearing testimony he indicated that he was afforded multiple sleep studies and stated that he could not sleep during his 2008 sleep study due to being observed through glass by the study administrator. The Veteran continued to experience symptoms and was placed on a waiting list for a new sleep study at Walter Reed Army Medical Center and subsequently retired. In 2010 the Veteran was afforded a second sleep study, during the second sleep study he was provided with sleep medication to assist him in falling asleep during observation. The Veteran was diagnosed with sleep apnea following the 2010 sleep study. The Veteran and his spouse also testified that he snores and stops breathing while sleeping and has never been overweight. The Veteran indicated that he continues to have the same symptoms he had while on active duty that led to his initial sleep study in 2008 and his eventual diagnosis of sleep apnea in 2010.

The Veteran contends that his sleep apnea began during active service and his assertion is bolstered by the fact that he sought out a sleep study in June 2008, while on active duty. Although the June 2008 sleep study did not produce a diagnosis the Veteran explained his difficulty falling asleep during this study at his January 2017 hearing. The Veteran was subsequently placed on a waiting list for a second sleep study while still on active duty which resulted in a diagnosis of sleep apnea in February 2010. The competent evidence as to the etiology of his sleep apnea is in conflict. While the sleep study from June 2008 indicates the Veteran did not have sleep apnea, the Veteran's February 2010 and March 2014 sleep studies indicate a diagnosis for sleep apnea. The Veteran and his spouse have also explained that his current symptoms were present prior to service separation and continue to the present. There is no evidence that impeaches the Veteran's credibility before the Board. 

Given the evidence, the Board finds that the Veteran's sleep apnea arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for sleep apnea and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


